NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 21 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    17-10356

                Plaintiff-Appellee,             D.C. No. 2:07-cr-00248-WBS

 v.
                                                MEMORANDUM*
EDWARD FUENTES,

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Eastern District of California
                   William B. Shubb, District Judge, Presiding

                           Submitted August 15, 2018**

Before:      FARRIS, BYBEE, and N.R. SMITH, Circuit Judges.

      Edward Fuentes appeals from the district court’s order denying his motion

for a sentence reduction under 18 U.S.C. § 3582(c)(2). We have jurisdiction under

28 U.S.C. § 1291. We review discretionary denials of sentence reduction motions

for abuse of discretion, see United States v. Chaney, 581 F.3d 1123, 1125 (9th Cir.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
2009), and we affirm.

      The parties agree that Fuentes is statutorily eligible for a sentence reduction

under Amendment 782 to the Sentencing Guidelines. Fuentes argues that the

district court erred by failing to consider adequately the 18 U.S.C. § 3553(a)

sentencing factors and to explain sufficiently its discretionary decision not to

reduce his sentence. The district court properly considered the section 3553(a)

factors in analyzing whether a reduction was warranted. See Dillon v. United

States, 560 U.S. 817, 827 (2010). The court addressed Fuentes’s arguments in

support of a reduction but concluded that “the goals of public safety and ensuring

adequate deterrence . . . are still better served by defendant serving the entirety of

his” original 240-month sentence. The court’s explanation was sufficient, see

Chavez-Meza v. United States, 138 S. Ct. 1959, 1966-67 (2018), and was not an

abuse of discretion in light of the section 3553(a) factors and the totality of the

circumstances, see United States v. Dunn, 728 F.3d 1151, 1159-60 (9th Cir. 2013).

      AFFIRMED.




                                           2                                     17-10356